  Case: 1:21-cv-00016-MWM Doc #: 34 Filed: 02/03/21 Page: 1 of 2 PAGEID #: 391




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION

LAURA AKER, et al.,             : Case No. 1:21-cv-00016
                                :
                    Plaintiff,  : Judge Matthew W. McFarland
                                :
v.                              :
                                :
ABX AIR, INC., et al.,          :
                                :
                    Defendants. :
                                :
_______________________________________________________

  STIPULATION GRANTING DEFENDANT GRACEWORKS LUTHERAN
 SERVICES TWENTY-ONE ADDITIONAL DAYS TO ANSWER, MOVE, OR
   OTHERWISE PLEAD IN RESPONSE TO PLAINTIFFS’ COMPLAINT
_______________________________________________________

      Pursuant to S.D. Ohio Rule 6.1(a), Plaintiffs and Defendant Graceworks Lutheran

Services (“Graceworks”) hereby stipulate and agree that Graceworks shall have an

additional 21 days up to and including March 2, 2021 in which to answer, move, or

otherwise plead in response to Plaintiffs’ Complaint. No prior stipulated extensions of

time have been granted to Graceworks.

SO STIPULATED AND AGREED:

/s/ Robert A. Winter, Jr. (per phone           /s Jennifer O. Mitchell
authorization)_                                Jennifer O. Mitchell (0069594)
Robert A. Winter, Jr. (#0038673)               Matthew S. Arend (0079688)
P.O. Box 175883                                R. Samuel Gilley (0092533)
Fort Mitchell, KY 41017-5883                   Dinsmore & Shohl LLP
(859) 250-3337                                 255 East Fifth Street, Suite 1900
robertawinterjr@gmail.com                      Cincinnati, OH 45202
Counsel for Plaintiffs                         (513) 977-8200
                                               (513) 977-8141 (fax)
                                               jennifer.mitchell@dinsmore.com
                                               matthew.arend@dinsmore.com
                                               samuel.gilley@dinsmore.com
                                               Counsel for Defendant Graceworks
                                               Lutheran Services
   Case: 1:21-cv-00016-MWM Doc #: 34 Filed: 02/03/21 Page: 2 of 2 PAGEID #: 392




                             CERTIFICATE OF SERVICE

         I hereby certify that the foregoing has been filed electronically on February 3,

2021. Notice of this filing will be sent to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court system.


                                           /s/ Jennifer O. Mitchell
                                           Jennifer Orr Mitchell




17056745.1




                                              2
